Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
DETAILED ACTION
As filed, claims 1-3, 9 and 10 are pending; of which, claims 1-3 are currently amended. Claims 4-8, 11-14 are cancelled.
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The 35 U.S.C.  § 112(b) rejection of claims 1-5, 7, 9-11 is withdrawn per amendments to claims and per Applicant’s arguments.
Applicant’s argument that “Specification as filed provides that "In certain embodiments, the term "substantially enantiomerically pure" means enantiomerical purity of about 50% or higher, about 60% or higher, about 70% or higher, about 80% or higher, about 90% or higher, about 95% or higher, or about 98% or higher." Specification as filed at p 12. Therefore, the term "substantially" is definite.” (Remarks page 8) has been carefully reviewed and found persuasive. 

2.The 35 U.S.C.  § 112 first paragraph rejection of claims 1-5, 7, 9-11 is withdrawn per amendments to claims to recite compound having a structure of Formula I.
3. The rejection of claims 1-4, 9-10, 13-14, and 35 U.S.C. 102(a)(1) as being
anticipated by Leucht et al (American Journal of Psychiatry, Amisulpride, an Unusual
"Atypical" Antipsychotic: A Meta-Analysis of Randomized Controlled Trials, 2002,
159, pp. 180-190) is withdrawn per claim amendments to recite compound having a structure of Formula IA. Additionally, the applicants cancelled Claims 4, 5, 7, and 11.
4. The 35 U.S.C. § 103 rejection of claims 1-5, 7, and 9-11  over Leucht et al (American Journal of Psychiatry,  Amisulpride, an Unusual “Atypical” Antipsychotic: A Meta-Analysis of Randomized Controlled Trials, 2002, 159, pp.180-190) and US 2015/0018360 A1, Halse et al. Jan. 15, 2015 and further in view of US 8394790 by Portnoy et al. April 15, 2010  is withdrawn per claim amendment and arguments submitted by Applicants.  Additionally, the applicants cancelled Claims 4, 5, 7, and 11
Applicant's arguments that  “the stereoisomers of a compound having a structure of Formula I (e.g., Compound 102) showed unexpectedly different Ki in their binding to a
serotonin receptor (e.g., 5-HT7 receptor), with the R enantiomer of Compound 102
(Compound 104) afforded a Ki of 16 nM compared to a Ki of> 1,000 nM for the S
enantiomer of Compound 102 (Compound 103) (Example 10). Therefore, the
claimed methods have unexpected results and are patentable”  (Remarks page 10) were carefully considered and were found persuasive.

5.The double patenting rejections (page 14-17) with respect to claims 1-5, 7, 9-11 are withdrawn. The applicants submitted on 01/28/2022 the requisite Terminal disclaimer to overcome the rejections. The Terminal disclaimer has been approved in 01/28/2022.

Allowable Subject Matter
Claims 1-3, 9 and 10 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed methods comprising administering to a subject a compound of formula I are novel and non-obvious over the prior art. 


    PNG
    media_image1.png
    201
    258
    media_image1.png
    Greyscale
  which has the pyrrolodine attached to the core structure via a carbon member of the ring and the amine group attached to the phenyl ring has two H atoms.  The novelty of the claimed invention is methods of treatment comprising administering to a subject a compound of formula I variables R1, X and Z which is not found in the prior art. The Applicants showed that  the stereoisomers of a compound having a structure of Formula I (e.g., Compound 102) showed unexpectedly different Ki in their binding to a serotonin receptor (specification examples 4-11; Tables; Figures). 
Conclusion
Claims 1-3, 9 and 10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622